NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                           901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                           CORPUS CHRISTI, TEXAS 78401
                                                                           361-888-0416 (TEL)
JUSTICES
                                                                           361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                           HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                           ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                 Court of Appeals                        100 E. CANO, 5TH FLOOR
                                                                           EDINBURG, TEXAS 78539
                                                                           956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ             Thirteenth District of Texas               956-318-2403 (FAX)

                                                                           www.txcourts.gov/13thcoa

                                       September 22, 2015

      Hon. Gaines F. West II                       Hon. Thomas F. Nye
      West, Webb, Allbritton & Gentry, P.C.        Gault Nye & Quintana
      1515 Emerald Plaza                           Attorneys at Law
      College Station, TX 77845-1515               717 Everhart, Suite A
      * DELIVERED VIA E-MAIL *                     Corpus Christi, TX 78411
                                                   * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-14-00696-CV
      Tr.Ct.No. 2014-DCL-00910-I
      Style:    Columbia Valley Healthcare System L.P. d/b/a Valley Regional Medical
                Center v. Maria Zamarripa, as Guardian of the Estates of Rey Francisco
                Ramirez and Rammy Justin Ramirez, Minors


            Appellant's motion for extension of time to file motion for rehearing in the above
      cause was this day GRANTED by this Court. The time has been extended to Monday,
      October 5, 2015.



                                              Very truly yours,


                                              Dorian E. Ramirez, Clerk

      DER:ch